5. The implementation of the European Security Strategy in the context of the ESDP (vote)
- before the vote on Amendment 21:
Mr President, since an editorial problem has come to light here, I suggest that we deviate from the voting list I proposed and instead vote against Amendment 21.
(Parliament agreed to accept the oral amendment)
- before the vote on Amendment 7:
(DE) Mr President, the Group of the Alliance of Liberals and Democrats for Europe has asked me if I might make a small amendment, and I shall be happy to do so, since it would not in any way alter the political thrust. The last line would then read:
'would welcome the willingness of the United States to join in such negotiations with Iran'.
(DE) I am therefore happy to do as the Liberals have suggested and amend the text accordingly.
(Parliament agreed to accept the oral amendment)